Title: From James Madison to John Drayton, [March 1814]
From: Madison, James
To: Drayton, John


        
          Sir
          [March 1814]
        
        I received duly your favor of the 25. Jany. with the Copy of your “View of S. Carolina” put into the hands of Judge Johnson. I regret that it has been so little in my power as yet, to make myself acquainted with the Contents of the work. From a glance, at its scope and character, and at its stile

of execution, I am enabled to infer, that it is a valuable contribution to the general stock of information, which is to do justice to our country, under several important aspects; and I pray you to accept my thanks for your politeness in sending me a copy of it; with assurances of my friendly respects
        
          James Madison
        
      